 1   TRACY A. DIFILLIPPO, ESQ.
     Nevada Bar No. 7676
 2   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 3   TIFFANY A. KAHLER, ESQ.
     Nevada Bar No. 13513
 4   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 5   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 6   Facsimile: 702.878.9995
     tdifillippo@armstrongteasdale.com
 7   malarie@armstrongteasdale.com
     tkahler@armstrongteasdale.com
 8
     Attorneys for Defendants Mariscos El Puerto, Inc., La
 9
     Catrina, LLC, La Catrina Entertainment, LLC, Manuela
10   Hernandez, Julian Hernandez, Hector Moreno, and
     Danny Hernandez
11
                                  UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14   AYDE AZUCCERA PEREZ GUTIERREZ, et al.                   Case No.: 2:19-CV-1940 JCM

15                  Plaintiffs,                              STIPULATION AND [PROPOSED]
                                                             ORDER TO EXTEND DEFENDANTS’
16           vs.                                             DEADLINE TO FILE RESPONSE
                                                             BRIEFS AND TO EXTEND
17   MARISCOS EL PUERTO, INC., et al.                        PLAINTIFFS’ DEADLINE TO FILE
                                                             REPLY BRIEFS RELATING TO ECF
18                  Defendants.                              NOS. 19 AND 20 AS SET FORTH IN
                                                             THE ORDER ECF NO. 24
19                                                           [FIRST REQUEST – TO EXTEND
                                                             BRIEFING DEADLINE]
20

21          Defendants, Mariscos El Puerto, Inc.; La Catrina, LLC; La Catrina Entertainment, LLC;

22   Manuela Hernandez; Julian Hernandez; Hector Moreno; and Danny Hernandez (collectively,

23   “Defendants”), by and through counsel, Armstrong Teasdale LLP, and Plaintiffs Ayde Azuccera

24   Perez Gutierrez, Brenda Karla Gabrela Reyes Medrano, Adriana Torres, Erika Socorro Valle Peralta,

25   Salvador Vladimir Jimenez Flores, and Viridiana Ramirez Rodriguez (collectively, “Plaintiffs”), by

26   and through counsel, Jakub P. Medrala of The Medrala Law Firm, hereby stipulate and agree:

27          (1) To extend the deadline for Defendants to file their opposition briefs to Plaintiffs’ Motion

28   for Sanctions (ECF Nos. 19) and Plaintiffs’ Motion for Order to Show Cause (ECF No. 20) from

                                                       1
            Case 2:19-cv-01940-JCM-EJY Document 25 Filed 01/27/20 Page 2 of 3




 1   January 28, 2020, to January 31, 2020. This is the first request to extend Defendants’ opposition
 2   deadline; and (2) To extend the deadline for Plaintiffs’ to file their reply briefs in support of their
 3   Motion for Sanctions (ECF Nos. 19) and their Motion for Order to Show Cause (ECF No. 20) from
 4   January 31, 2020, to February 5, 2020.
 5          Pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, good cause exists to extend
 6   Defendants’ opposition brief deadline. Counsel that has been primarily involved in the drafting of
 7   Defendants’ briefing for this matter was out of the office last week due to medical reasons. Defense
 8   counsel’s medical reasons have necessitated this need for a continuance. As such, Defendants seek a
 9   short extension of their opposition brief deadline to allow counsel the time necessary to fully
10   participate in responding to Plaintiffs’ Motion for Sanctions (ECF Nos. 19) and Plaintiffs’ Motion
11   for Order to Show Cause (ECF No. 20). And in turn, Defendants seek a short extension for
12   Plaintiffs’ replies to give them ample opportunity to file their reply briefs. Plaintiffs have no
13   objection to this short extension of time. This case was initially filed on November 5, 2019, and
14   these motions were filed on January 21, 2020, thus this short extension will not result in an
15   unreasonable delay in having this matter decided. Furthermore, this stipulation is made in good faith
16   and is not intended to unduly delay the proceedings.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       2
 1          For all of the above-mentioned reasons, the parties respectfully request that this Court
 2   continue Defendants’ opposition brief deadline from January 28, 2020, to January 31, 2020 and
 3   continue Plaintiffs’ reply brief deadline from January 31, 2020, to February 5, 2020.
 4
     Dated this 27th day of January, 2020.          Dated this 27th day of January, 2020.
 5

 6   THE MEDRALA LAW FIRM                           ARMSTRONG TEASDALE LLP

 7   By: /s/ Jakub P. Medrala_____________          By: /s/ Tiffany A. Kahler__________________
        JAKUB P. MEDRALA, ESQ.                           TRACY A. DIFILLIPPO, ESQ.
 8       Nevada Bar No. 12822                            Nevada Bar No. 7676
        THE MEDRALA LAW FIRM                             MICHELLE A. ALAIRE, ESQ.
 9                                                       Nevada Bar No. 11894
        1091 S. Cimarron Rd.                             TIFFANY A. KAHLER, ESQ.
10      Suite A-1                                        Nevada Bar No. 13513
        Las Vegas, Nevada 89145                          3770 Howard Hughes Parkway, Suite 200
11      Telephone: (702) 475-8884                        Las Vegas, Nevada 89169
        Facsimile: (702) 938-8625                        Telephone: 702.678.5070
12      jmedrala@medralalaw.com                          Facsimile: 702.878.9995

13                                                  Attorneys for Defendants Mariscos El Puerto, Inc.,
     Counsel for Plaintiffs
                                                    La Catrina, LLC, La Catrina Entertainment, LLC,
14                                                  Manuela Hernandez, Julian Hernandez, Hector
15                                                  Moreno, and Danny Hernandez

16
                                                  ORDER
17
                                                  IT IS SO ORDERED.
18

19

20                                                JAMES C. MAHAN
                                                  UNITED STATES DISTRICT COURT JUDGE
21                                                DATED: January 30, 2020
22

23

24

25

26

27
28

                                                       3
